Case: 20-30419      Document: 00515845507         Page: 1     Date Filed: 05/03/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                     May 3, 2021
                                  No. 20-30419
                                                                   Lyle W. Cayce
                                Summary Calendar                        Clerk


   In re: Stanley Price,

                                                                           Appellant.


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:20-MC-1448


   Before Dennis, Southwick, and Engelhardt, Circuit Judges.
   Per Curiam:*
          Stanley Price moves for leave to proceed in forma pauperis (IFP) in
   this appeal from an order of the district court that prohibits future filings
   and/or submissions made by or on behalf of Price unless he first obtains
   authorization from a district judge. As noted by the district court, Price has
   developed a pattern of filing civil actions against federal and state judges
   based on their unfavorable judicial decisions, and he has done so even though
   he has been made aware that “judges enjoy absolute immunity for judicial
   acts performed in judicial proceedings.” Mays v. Sudderth, 97 F.3d 107, 110
   (5th Cir. 1996) (citing Pierson v. Ray, 386 U.S. 547, 553-54 (1967)).


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30419      Document: 00515845507           Page: 2    Date Filed: 05/03/2021




                                     No. 20-30419


          By moving to proceed IFP on appeal, Price has challenged the district
   court’s certification that the appeal is not taken in good faith.         Baugh
   v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into whether the
   appeal is taken in good faith “is limited to whether the appeal involves legal
   points arguable on their merits (and therefore not frivolous).” Howard
   v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and
   citations omitted). If we uphold the district court’s certification that the
   appeal is not taken in good faith, Price must pay the appellate filing fee or the
   appeal will be dismissed for want of prosecution. See Baugh, 117 F.3d at 202.
   Alternatively, “where the merits are so intertwined with the certification
   decision as to constitute the same issue,” we may deny the IFP motion and
   dismiss the appeal sua sponte if it is frivolous. Id. at 202 & n.24; see 5th
   Cir. R. 42.2.
          Price contends that the filing restrictions infringe on his constitutional
   rights. We have recognized a constitutional right of access to the courts,
   see Ryland v. Shapiro, 708 F.2d 967, 971-73 (5th Cir. 1983). However, “[t]he
   right of access to the courts is neither absolute nor unconditional and there is
   no constitutional right of access to the courts to prosecute an action that is
   frivolous or malicious.” Baum v. Blue Moon Ventures, LLC, 513 F.3d 181, 193
   (5th Cir. 2008) (internal quotation marks and citation omitted). Further, we
   have determined that barring a litigant from filing future complaints without
   the consent of the court is an appropriate sanction for filing multiple meritless
   lawsuits. See Balawajder v. Scott, 160 F.3d 1066, 1067 (5th Cir. 1998).
          Next, Price contends that the district judge who issued the instant
   sanction order is personally biased against him, and he argues that the judge
   has violated her oath of office because she has allowed judicial officials to
   violate his rights; further, he contends that the judge should recuse herself
   from hearing any cases involving him or his family. However, Price’s
   assertions of judicial bias are seemingly based on the orders issued in the



                                          2
Case: 20-30419      Document: 00515845507           Page: 3    Date Filed: 05/03/2021




                                     No. 20-30419


   instant case, as well as adverse judicial rulings issued by other judges in cases
   already concluded.     Price’s contentions are thus unavailing, as judicial
   rulings, standing alone, almost never constitute a valid basis for recusal. See
   Liteky v. United States, 510 U.S. 540, 555 (1994).
          Finally, when his pro se filings are liberally construed, see Morrow
   v. FBI, 2 F.3d 642, 643 n.2 (5th Cir. 1993), Price seems to contend that the
   district court abused its discretion in imposing the filing restrictions. He
   asserts that other judges did not conclude that sanctions were warranted.
          In determining whether to impose a pre-filing injunction, “a court
   must weigh all the relevant circumstances,” including the following factors:
          (1) the party’s history of litigation, in particular whether he has
          filed vexatious, harassing, or duplicative lawsuits; (2) whether
          the party had a good faith basis for pursuing the litigation, or
          simply intended to harass; (3) the extent of the burden on the
          courts and other parties resulting from the party’s filings; and
          (4) the adequacy of alternative sanctions.
   Baum, 513 F.3d at 189.
          Here, the district court explicitly considered the enumerated factors,
   and it also took into account other relevant circumstances. Price has made
   no showing that the district court abused its discretion in deciding to issue a
   pre-filing injunction. See Qureshi v. United States, 523, 524 (5th Cir. 2010).
          Price has not demonstrated that his appeal involves “legal points
   arguable on their merits.” Howard, 707 F.2d at 220. Thus, his motion for
   leave to proceed IFP is DENIED, and the appeal is DISMISSED as
   frivolous. See Baugh, 117 F.3d at 202 & n.24; 5th Cir. R. 42.2.




                                           3